Citation Nr: 0713383	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed right hand 
numbness and tingling, secondary to a low back disorder.  

3.  Entitlement to service connection for claimed left hand 
numbness and tingling, secondary to a low back disorder.  

4.  Entitlement to service connection for a claimed right 
ankle disorder secondary to a low back condition.  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1970 to March 1972; he was in the National Guard from January 
1992 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a videoconference hearing before the 
undersigned in February 2007, and a transcript of the hearing 
is on file.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  



REMAND

The veteran is shown to have complained of having low back 
problems during his period of active service, and muscle 
spasm was diagnosed in July 1971.  The spine was noted to be 
normal on discharge examination in March 1972.  

The veteran also is shown to have complained of having had a 
low back injury while on active duty for training in July 
1994, and lower back strain was diagnosed.  

The veteran then complained of having lower back impairment 
in April 1997, apparently due to his work as a letter 
carrier.  There is also evidence of low back complaints in 
December 2002 when the veteran was reported to have been 
awarded workmen's compensation.  

After examination by VA in October 2003, lower back 
sprain/strain with intermittent radiculopathy was diagnosed.  
The examiner said that it was impossible to determine what 
occurred in service and what was secondary to the workmen's 
compensation injury in December 2002.  

However, this conclusion was made prior to the receipt by VA 
of most of the treatment records currently on file.  

It is not clear that the VA examiner in October 2003 had 
reviewed all of the evidence on file at the time of the 
evaluation.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the etiology of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for a 
low back, hand or right ankle condition 
since October 2003, which is the date of 
the most recent medical evidence on file.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims files.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AOJ.  

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and likely etiology of the claimed 
low back, bilateral hand and right ankle 
disorders.  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
low back disability is causally related 
to an injury or other incident of the 
veteran's military service, to include 
any period of active duty for training.  
The examiner should also determine 
whether it is at least as likely as not 
that the veterans has current hand or 
right ankle disability due to this low 
back disability.  The report prepared 
must be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claims for service 
connection for low back disability, 
bilateral hand disability, and right 
ankle disability, based on all relevant 
evidence on file.  If any issue continues 
to be denied, the AOJ must provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

